Citation Nr: 0817781	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for arthritis of the 
hips (also described as pain in the hips).

4.  Entitlement to service connection for arthritis of the 
feet.

5.  Entitlement to service connection for soreness in the 
thigh muscles.

6.  Entitlement to service connection for bilateral shoulder 
pain, claimed as secondary to service-connected 
osteoarthritis of the cervical spine.

7.  Entitlement to service connection for bilateral leg pain 
(also described as pain in the hips), claimed as secondary to 
service-connected osteoarthritis of the lumbar spine.

8.  Entitlement to service connection for back pain, claimed 
as secondary to service-connected osteoarthritis of the 
cervical spine.

9.  Entitlement to an increased rating for osteoarthritis of 
the cervical spine, currently evaluated as 20 percent 
disabling. 

10.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling. 

11.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 10 percent disabling. 

12.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 10 percent disabling. 

13.  Entitlement to a compensable rating for bunion deformity 
of the left foot. 

14.  Entitlement to a compensable rating for bunion deformity 
of the right foot. 

15.  Entitlement to a compensable rating for residuals of a 
fracture of the right 5th toe.

16.  Entitlement to a compensable rating for right ovarian 
cyst, squamous dysplasia, and amenorrhea.

17.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for sleep apnea and for 
entitlement to a TDIU rating.  This matter further comes 
before the Board from an August 2006 rating decision which 
denied service connection for arthritis of the hands, hips, 
and feet, and for soreness in the thigh muscles; denied 
secondary service connection for bilateral shoulder pain, for 
bilateral leg pain, and for back pain; and also denied 
increased ratings for osteoarthritis of the cervical spine, 
for osteoarthritis of the lumbar spine, for varicose veins of 
both legs, for a bunion deformity of both feet, for residuals 
of a fracture of the right 5th toe, and for a right ovarian 
cyst, squamous dysplasia, and amenorrhea.

The issues of entitlement to service connection for arthritis 
of the hands and entitlement to a TDIU rating are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The first indication in the record of sleep apnea was in 
2002.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's sleep 
apnea is causally or etiologically related to his active 
military service.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran has 
arthritis of the hips or arthritis of the feet which is 
related to his active service.

4.  The competent and probative evidence of record 
preponderates against a finding that the veteran has any 
current disability manifested by soreness in the thigh 
muscles which is related to his active service.

5.  The competent and probative evidence of record 
preponderates against a finding that any bilateral shoulder 
disability is proximately due to or the result of a service-
connected disability, on either a causation or aggravation 
basis.

6.  The competent and probative evidence of record 
preponderates against a finding that the veteran's has a 
bilateral leg or hip disability which is proximately due to 
or the result of a service-connected disability, on either a 
causation or aggravation basis.  

7.  The competent and probative evidence of record 
preponderates against a finding that the veteran's back pain 
or a disability manifested by back pain is proximately due to 
or the result of her service-connected osteoarthritis of the 
cervical spine, on either a causation or aggravation basis.

8.  The veteran's osteoarthritis of the cervical spine is 
manifested by pain, stiffness, and limitation of motion; it 
is not productive of ankylosis, forward flexion limited to 15 
degrees or less, or any secondary neurological manifestations 
warranting a separate compensable rating.

9.  The veteran's osteoarthritis of the lumbar spine is 
manifested pain, limitation of motion, and flare-ups; it is 
not productive of ankylosis, forward flexion limited to 30 
degrees or less, or any secondary neurological manifestations 
warranting a separate compensable rating.

10.  The veteran's varicose veins of the left and right legs 
are manifested by no more than pain and aching, with symptoms 
relieved by support socks.  

11.  The veteran's bunion deformities of the left and right 
foot have not warranted surgery, have been characterized as 
mild and asymptomatic, do not affect her walking or weight-
bearing, and are productive of pain sometimes when walking or 
wearing certain shoes, but are relieved by elevation.

12.  The veteran's residuals of a fracture of the right 5th 
toe are manifested by recent complaints of pain by the 
veteran and are currently mild to asymptomatic; such 
residuals are not manifested by any clinical findings.

15.  The veteran's disorder involving right ovarian cyst, 
squamous dysplasia, and amenorrhea does not manifest symptoms 
which require continuous treatment.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Arthritis of the hips was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Arthritis of the feet was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  A current disability manifested by soreness in the thigh 
muscles was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Bilateral shoulder pain, or a disability manifested by 
bilateral shoulder pain is not due to, the result of, or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

6.  Bilateral leg pain, or a disability manifested by 
bilateral leg pain is not due to, the result of, or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

7.  Back pain, or a disability manifested by back pain, is 
not due to, the result of, or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

8.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the cervical spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5242 (2007).

9.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5242 (2007).

10.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2007).

11.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2007).

12.  The criteria for a compensable rating for bunion 
deformity of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2007).

13.  The criteria for a compensable rating for bunion 
deformity of the right foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2007).

14.  The criteria for a compensable rating for residuals of a 
fracture of the right 5th toe have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).

15.  The criteria for a compensable rating for right ovarian 
cyst, squamous dysplasia, and amenorrhea have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic 
Code 7612 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that we have thoroughly reviewed 
all the evidence in the veteran's claims folders.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In August 2001, October 2003, November 2003, January 2005, 
June 2005, and March 2006, the RO sent the veteran letters 
informing her of the types of evidence needed to substantiate 
her claims and its duty to assist her in substantiating her 
claims under the VCAA.  These letters informed her that VA 
would assist in obtaining evidence necessary to support her 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  She was advised that it was her responsibility to 
send medical records, or to provide a properly executed 
release so that VA could request the records for her.  She 
was also asked to provide any evidence in her possession 
pertaining to her claim.

The Board finds that the content of the August 2001, October 
2003, November 2003, January 2005, June 2005, and March 2006 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
advised of opportunities to submit additional evidence, and a 
subsequent SOC and SSOC provided her with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

With further regard to Vazquez-Flores v. Peake, supra, the 
Board finds that every effort has been made to inform the 
veteran as to what is required for increased compensation for 
the herein concerned disabilities, under whatever alternate 
diagnostic codes might be available; and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

In April 2007, the veteran submitted a VCAA Notice Response, 
in which she checked off that she had "no other information 
or evidence to give to VA to substantiate my claim".  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Moreover, the veteran has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

The Board notes that the veteran was not scheduled for a VA 
examination to determine whether sleep apnea may be related 
to her service, to determine whether arthritis of the hips 
and feet may be related to service, and whether her bilateral 
shoulder and back pain may be related to another service-
connected disability.  Pursuant to 38 C.F.R. § 3.159(c)(4), 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post- 
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

With regard to the claims for service connection for sleep 
apnea and for secondary service connection for bilateral 
shoulder pain, there is competent medical evidence of a 
current disability.  There is, however, no competent evidence 
of record (other than the veteran's and her husband's lay 
assertions) showing that her sleep apnea may be related to 
service.  Although she (and her husband) have sincerely 
contended that her symptoms of sleep apnea had an onset in 
service and have continued to the present, their lay 
statements alone are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similiary, 
there is no competent evidence of record (other than the 
veteran's lay statements) indicating that her left or right 
shoulder disabilities are related to service.  Id.  

As to the claims for service connection for arthritis of the 
hips and of the feet, the Board notes that there is no 
competent medical evidence of any current hip or foot 
disability.  Although a VA nurse practitioner has indicated 
that the veteran has symptoms of arthritis of the hips and 
feet, there is X-ray evidence showing otherwise.  And, the 
veteran's statements to the effect that she does have 
arthritis of the hips and feet are not competent evidence in 
this matter.  Espiritu, supra.  With regard to the claim for 
secondary service connection for back pain, as more fully 
explained below, any such back pain has already been 
accounted for in the current disability ratings assigned for 
the service-connected cervical and lumbar disabilities; thus, 
further VA examination or opinion would is not required.  
Thus, the Board concludes that VA examinations on the issues 
of service connection for sleep apnea, service connection for 
arthritis of the hips and of the feet, and secondary service 
connection for bilateral shoulder and back pain are not 
necessary in order to decide this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions,  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A.  Sleep Apnea

The veteran essentially contends that her sleep apnea had its 
onset during service.  

The service treatment records (STRs) are negative for any 
complaints of, or treatment for, sleep apnea or any other 
sleep problems.  Post-service treatment records show that in 
October 2002, the veteran complained of snoring for the past 
two months and being tired during the day.  The assessment 
was "rule out" sleep apnea, and the plan was to schedule a 
sleep study.  In December 2002,she underwent polysomnography 
at sleep disorder clinic, and the diagnoses included 
obstructive sleep apnea syndrome.  In a November 2003 
statement, the veteran claimed that her snoring started 
during service, and that she was tired continuously during 
service but never went on sick call for that.  In a November 
2003 statement, her husband reported they had been married 
since 1978, and said she had bad sleeping habits dating back 
to service, and woke him with her snoring, kicking, jumping, 
and jerking.  

It is true that the lay statements by the veteran and her 
husband may be competent to support a claim for service 
connection by supporting the occurrence of lay observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; 
Buchanan, supra.  Here, the veteran (and her husband) are 
certainly competent to report her symptoms of snoring and 
being overly tired since service, however, the Board does not 
believe that sleep apnea, as contrasted with possible sleep 
apnea symptoms, is subject to lay diagnosis. That is to say, 
the Board finds no basis for concluding that a lay person 
would be capable of discerning whether she had sleep apnea, 
in the absence of specialized training.  Neither the veteran 
nor her husband has established any specialized training for 
such qualifications.

Thus, what is missing in this case is competent medical 
evidence of a link between the veteran's sleep apnea and 
service.  In the present case, the veteran has not submitted 
or identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claim.  Moreover, as more fully explained above, 
the Board has concluded that obtaining a VA examination is 
not necessary to decide this claim.  With consideration of 
the evidence of record, the length of time following service 
prior to a recorded diagnosis of sleep apnea, and the absence 
of any medical opinion suggesting a causal link between the 
veteran's sleep apnea and her service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for sleep apnea.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).

B.  Arthritis of the Hips and of the Feet

The veteran contends that she has arthritis of the hips and 
feet which began in service.  Her STRs show that the veteran 
was treated for multiple joint pain in service.  In July 1973 
the veteran had a right foot injury, and fracture her right 
5ht metatarsal.  In February 1988, she complained of pain in 
the left foot arch for one week.  The assessment was small 
exostosis in the 2nd metatarsal, left foot.  In September 
1988, she complained her left hip was hurting for the past 
month, mostly in the evening, with weight bearing. In October 
1988 she complained of a two-month history of left hip pain, 
and an X-ray of the left hip was within normal limits.  The 
left hip pain resolved by the time she was referred for 
physical therapy two weeks later.  On her retirement 
examination in May 1991, the veteran checked "yes", as to 
having swollen or painful joints, and it was noted that she 
had degenerative joint disease, but "no sequelae now".  

On VA examination in October 1991, the veteran reported 
having persistent pain in both feet which started in 1989.  
There was no history of acute trauma, fracture, or 
dislocation.  She claimed that military physicians had 
diagnosed degenerative joint disease of both feet.  The 
diagnoses included arthralgia of both feet, and degenerative 
joint disease, both feet, not found.

In May 2000 VA X-rays of the feet and hip showed no 
significant bony or joint abnormality, normal soft tissues, 
and moderate osteoporosis.  A November 2004 VA treatment 
record showed that the veteran complained of a two week 
history of right heel problems, when she stretched the 
Achilles tendon she felt pins and needles.  She also 
complained of hip pain with flare-up of arthritis, mostly in 
the right hip, with weakness in the right hip.  In September 
2005, she complained of right heel pain, and a right heel 
spur was suspected.  An X-ray of the right calcaneus showed 
an impression of "probably normal examination".

On a VA examination in May 2006, the veteran complained of 
right hip discomfort, which was described as arthritis pain.  
Inspection and palpation of the joints of the upper and lower 
extremities was normal.  There was no diagnosis of the right 
hip at that time.

On VA examination in April 2007, the veteran complained of 
hip pain at least two to three times a month.  An x-ray of 
the hips showed no arthritis was visible.  An 
X-ray of the feet showed mild right hallux valgus deformity.  
The diagnoses included bilateral hip arthralgia without 
arthritis, and arthritis of the feet, not found.  


In an October 2007 letter, the veteran's VA family nurse 
practitioner reported that the veteran suffered from pain in 
her hands, hips, and feet, and that she had a history of 
arthritis in the neck, shoulders, and spine, and had 
"symptoms" of arthritis in the hands, hips, and feet.  

With regard to the veteran's claim for service connection for 
arthritis of the hips and feet, as noted above, the threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
recognizes that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007). 

However, in this case, the the overall evidence of record, 
including VA treatment records and VA examinations, shows no 
arthritis of the hips or feet; thus there may be no service 
connection for the claimed condition.  While the veteran has 
reported having pain in the hips and feet on multiple 
occasions, and a VA family nurse practitioner found that the 
veteran had "symptoms" of arthritis, VA is not generally 
authorized to grant service connection for symptoms alone, 
without an identified basis for those symptoms.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Until the 
disability of arthritis of the hips or feet is shown, the 
fact of whether the veteran has symptoms of arthritis, 
including pain, is not relevant.  The preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply, and the claims for service connection for 
arthritis of the hips and of the feet must be denied. 


C.  Soreness in the Thigh Muscles

The veteran essentially contends that she has soreness in her 
thigh muscles related to service.  A November 2004 VA 
treatment record shows that the veteran complained of 
numbness of the anterior thighs.  On VA examination in April 
2007, the veteran complained of right thigh pain for many 
years, as well as pain of the anterior thighs.  She reported 
no current treatment for these symptoms.  The diagnoses 
include subjective pain of the thighs.

Upon review of the record, however, the competent evidence of 
record does not show that the veteran has a current 
disability manifested by soreness in the thigh muscles, and, 
therefore, there may be no service connection for the claimed 
condition.  Degmetich, supra; Brammer, supra.  Moreover, the 
veteran's complaint of soreness or pain in the thighs, 
without a diagnosed condition, does not constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, supra.  Until a current disability 
manifested by soreness of the thighs is shown, the fact of 
whether the veteran has thigh pain is not relevant. 

As above, we recognize that McClain v. Nicholson, supra, 
permits a grant of service connection where there has been 
shown to be a chronic disability at any time during the claim 
process.  However, in this case, the the overall evidence of 
record, including VA treatment records and VA examinations, 
shows no actual diagnosis of a disability manifested by 
soreness in her thigh muscles, other than subjective pain.  
Thus, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for soreness in the thigh 
muscles must be denied. 

D.  Bilateral Shoulder Pain

The veteran contends that she has bilateral shoulder pain 
related to her service-connected osteoarthritis of the 
cervical spine.  The STRs show that in January 1990 she 
complained of cervo-thoracic pain radiating to the right 
upper back and shoulder for the past two months.  When 
referred for orthopedic consultation three 

weeks later, the impression was resolved C7 radiculitis on 
the right.  In November 1990, she complained of right arm 
pain for the past 3 to 4 days, and the diagnosis was myositis 
of the right shoulder with associated neuralgia of the right 
arm.  

The first post-service report of or treatment for a left 
shoulder disability was in May 2000 when the veteran 
complained of discomfort in the left deltoid for the past 
week.  In July 2000 she was referred for physical therapy for 
left shoulder pain and the assessment was left shoulder 
tendonitis.  She continued with physical therapy, and 
additional diagnoses for the left shoulder included synovitis 
and tenosynovitis.  The first post-service report of a right 
shoulder disability was on VA examination in April 2007, when 
an X-ray of the right shoulder showed mild to moderate 
acromioclavicular arthritis.  Thus, there is evidence of a 
current disability in each shoulder.  Brammer, supra.  
Service connection has been granted for osteoarthritis of the 
cervical spine.  What is missing from the record is competent 
medical evidence showing that a right and/or left shoulder 
disability is causally related to his service-connected 
cervical spine osteoarthritis.  38 C.F.R. § 3.310.  Moreover, 
as explained above, the Board has concluded that obtaining a 
VA examination is not necessary to decide this claim.

As noted above, lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, but the 
Board does not believe that an actual shoulder disability, as 
contrasted with pain symptoms, is subject to lay diagnosis.  
Jandreau, supra.  That is to say, the Board finds no basis 
for concluding that a lay person would be capable of 
discerning whether a shoulder disorder is related to a back 
disability, in the absence of specialized training, and the 
veteran has not established any specialized training for such 
qualifications.

The weight of the competent medical evidence shows that the 
veteran does not have a bilateral shoulder disability that 
may be related to his service-connected osteoarthritis of the 
cervical spine.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 


E.  Bilateral Leg Pain

The veteran contends that she has bilateral leg pain (also 
claimed as pain in the hips) as secondary to the service-
connected osteoarthritis of the lumbar spine.

The Board initially notes that the competent medical evidence 
of record, including VA treatment records and VA 
examinations, shows no current disability of either the hips 
(as explained above) or the legs, thus there may be no 
service connection for the claimed condition.  Degmetich, 
supra; Brammer, supra.  While the veteran has reported having 
pain in the legs and hips on multiple occasions, VA is not 
generally authorized to grant service connection for symptoms 
alone, without an identified basis for those symptoms.  
Sanchez-Benitez v. West, supra.  With regard to a nexus 
opinion, the Board also notes that on VA examination in April 
2007, the veteran denied any pain radiating from the lumbar 
spine, and the VA examiner opined that the veteran's right 
hip pain and bilateral leg pain was "less likely than not" 
secondary to her service-connected lumbar disability.  Thus, 
as the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for bilateral leg pain (also claimed 
as pain in the hips) as secondary to the service-connected 
osteoarthritis of the lumbar spine must be denied. 

F.  Back Pain

The veteran contends that she has back pain which is 
secondary to the service-connected osteoarthritis of the 
cervical spine.  The record reflects that the veteran has 
complained of cervical back pain, which is most certainly 
secondary to his service-connected osteoarthritis of the 
cervical spine.  Indeed, this back pain is encompassed in the 
20 percent disability rating currently assigned for the 
service-connected osteoarthritis of the cervical spine.  
Moreover, any complaints of thoracic or lumbar pain have been 
encompassed in the disability ratings assigned for the 
service-connected osteoarthritis of the lumbar spine.  The 
weight of the competent medical evidence shows that the 
veteran does not have any additional back disability which is 
related to his service-connected osteoarthritis of the 
cervical spine.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

III.  Increased Rating Claims

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Regarding the issues of increased ratings for service-
connected cervical spine and right shoulder disabilities, 
where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 506 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim in such a case, when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

A.  Osteoarthritis of the Cervical Spine and Lumbar Spine

The Board notes that these two musculoskeletal disabilities 
on appeal were originally rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 by December 1991 
RO rating decision.  DC 5003 provides that degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling.  When the severity of the veteran's 
cervical and lumbar disabilities increased, the 20 percent 
rating for multiple joints was discontinued and the veteran 
was assigned separation evaluations for osteoarthritis of the 
cervical spine and for osteoarthritis of the lumbar spine.  

The criteria for rating osteoarthritis of the cervical or 
lumbar spine has not changed during the period under appeal, 
which essentially commenced in December 2003 (one year before 
the veteran filed his claims for increased ratings).  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5242; see also Hart, 
supra.  

Under 38 C.F.R. § 4.71a, DC 5242, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine of 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

There are several notes following the General Rating Formula 
for Diseases and Injuries of the Spine.  Note (1) provides 
that associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately.  Note 
(2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion 
are 0 to 45 degrees, and left and right lateral rotation are 
0 to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of cervical 
spine motion is 340 degrees and of thoracolumbar spine motion 
is 240 degrees.  

The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation-
of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In reviewing the record on appeal, the Board notes that 
clinical findings fail to demonstrate any ankylosis of the 
cervical spine, and also fail to show that the osteoarthritis 
of the cervical spine manifested with forward flexion of the 
cervical spine of 15 degrees or less.  In fact, recent 
physical examinations showed cervical forward flexion to 50 
degrees (on a February 2006 private chiropractor's report); 
to full on passive range of motion, but with pain at 25 
degrees, and to 35 degrees, on active range of motion, with 
pain (on VA examination in May 2006); to 20 degrees (on VA 
examination in April 2007).  While the veteran's forward 
flexion of the cervical spine has worsened during the course 
of this appeal, and on examination in April 2007 she reported 
pain and stiffness of her neck with limitation of motion 
during a flare-up, she did not wear a neck brace and had no 
radiation of pain, and on objective examination she was noted 
to have no limitation of motion during repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  Thus, the 
criteria for the assignment of an increased rating for the 
service-connected osteoarthritis of the cervical spine have 
not been met.

With regard to the lumbar spine, the Board notes that 
clinical findings failed to demonstrate any ankylosis and 
also failed to show forward flexion of the lumbar spine 
limited to 30 degrees or less.  Recent physical examinations 
showed lumbar forward flexion to 80 degrees (on a February 
2006 private chiropractor's report); to 60 degrees, with 
pain, on active and passive range of motion (on VA 
examination in May 2006); and to 45 degrees with pain at the 
extreme (on VA examination in April 2007).  The veteran's 
range of motion of the lumbar spine has clearly worsened 
during the course of this appeal.  On examination in April 
2007 she reported "off and on" moderate pain in the lower 
back, which was aggravated with bending or lifting and 
relieved with stretching; flare-ups with limitation of motion 
and a fainting sensation; and that she wore a back brace at 
least 2 to 3 times a month.  On objective examination she was 
noted to have limitation of forward flexion of the lumbar 
spine to 45 degrees with pain.  However, even considering 
these factors, the competent evidence of record does not 
approximate limitation of lumbar forward flexion to 30 
degrees.  38 C.F.R. § 4.7.  

The Board also finds that an increased evaluation based upon 
the granting of a separate neurologic disability related to 
the cervical or to the lumbar spine is not warranted because, 
throughout the course of the claim and appeal, the veteran 
has denied radiating pain, has denied bladder or bowel 
dysfunction, and has reported no tingling or numbness of the 
extremities.  

The evidence reflects the veteran has complained of pain and 
limitation of motion associated with her cervical and lumbar 
spine disabilities.  However, the VA examinations have 
considered the result of painful motion, and, in addition, 
the 20 percent ratings assigned contemplate the effects of 
the veteran's complaints of pain, fatigue, swelling and 
weakness, an increased evaluation based solely on pain is not 
warranted.  38 C.F.R. § 4.45; DeLuca, supra. 

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, although the veteran's symptoms have 
slightly worsened, including her cervical and lumbar 
limitation of motion, such symptoms do not approximate the 
criteria necessary for an increased rating, and, therefore, 
staged ratings are not warranted.  38 C.F.R. § 4.7; Hart, 
supra.  Therefore, the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt rule 
does not apply, and the claims for increased ratings for 
osteoarthritis of the cervical and lumbar spines must be 
denied. 

B.  Varicose Veins of the Left and Right Legs

The veteran contends that she warrants ratings in excess of 
10 percent for her varicose veins of both lower extremities.  


Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, which provides that a 10 percent rating 
is warranted for varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent rating is warranted when varicose veins are 
characterized by persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
ratings in excess of 10 percent for the veteran's varicose 
veins of the right and left lower legs.  On VA examination in 
May 2006 she reported burning pain in her lower legs and 
varicose veins were visible and palpable, but there was no 
edema, no stasis pigmentation, no eczema, and no sign of 
inflammation or tenderness on palpation.  On VA examination 
in April 2007, she reported aching pain in the calves, 
especially with prolonged sitting, and that she had support 
socks.  However, she took no pain medication; she was not 
wearing support socks that day; she reported no affect on her 
usual daily activity, standing, or walking; and she had no 
intermittent claudication.  Objective examination showed 
visible nonpalpable streaks of bluish veins on her thighs and 
calves, but no redness, inflammation, or tenderness.  

Thus, the clinical findings fail to show that the veteran 
meets the criteria for a 10 percent evaluation for varicose 
veins of either leg.  38 C.F.R. § 4.7.  While the veteran is 
competent to report discomfort and pain associated with her 
varicose veins, the Board has accorded more probative value 
to the clinical findings regarding the severity of the 
veteran's varicose veins.  As the criteria for a 10 percent 
rating under DC 7120 have not been demonstrated for either 
leg at any time during the appellate period, the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt standard of proof does not apply, and 
the claims for increased ratings for varicose veins of the 
legs must be denied.  Hart, supra; Gilbert, supra.




C.  Bunion Deformities of the Left and Right Foot

The veteran's bunion deformities (hallux valgus) of the left 
and right foot have each been rated as 0 percent disabling 
under Diagnostic Code 5280 for unilateral hallux valgus.  In 
every instance in which the Rating Schedule does not provide 
for a noncompensable evaluation under a particular diagnostic 
code, a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  

Under Diagnostic Code 5280, a maximum 10 percent rating is 
warranted if there has been an operation and resection of the 
metatarsal head; or, in a severe case, if equivalent to 
amputation of great toe.

A review of the objective evidence of record shows that the 
level of impairment for the veteran bunion deformities of the 
left and right foot simply does not rise to the level of 
disability required for a compensable (10 percent) schedular 
rating for either foot under DC 5280.  The record reflects 
that she has had no surgery for her bunions.  On VA 
examination in May 2006, she reported that her bunions were 
still there, and mostly on the right side.  The bunions were 
noted to be mild and essentially asymptomatic, except when 
she was walking for long distances and the bunions got 
uncomfortable with the footwear.  On VA examination in April 
2007, she reported pain in her feet depending on what shoes 
she was wearing, especially tight-fitting shoes.  She 
reported that she took no pain medication, did not use 
special shoes, had no current treatment, had pain with 
walking that was relieved with elevation, had no functional 
limitation on standing, and no acute flare-ups.  

Therefore, the service-connected bunion deformities of the 
feet do not meet the criteria for the assignment of a 10 
percent rating under Diagnostic Code 5280.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
for compensable ratings for bunion deformities of the left 
and right foot must be denied.




D.  Residuals of a Fracture of the Right 5th Toe

The veteran's residuals of a fracture of the right 5th toe 
have been rated as noncompensably disabling under Diagnostic 
Code 5284, which governs ratings for impairment of the foot, 
and provides that "other" foot injuries of moderate 
severity warrant the assignment of a 10 percent disability 
rating. 

The VA General Counsel for, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under DC 5003/5010 and the 
applicability of sections 4.40, 4.45, and 4.59 depend upon 
the manifestations compensated under DC 5284.  The General 
Counsel concluded that, depending on the nature of the foot 
injury, DC 5284 may involve limitation of motion and, 
therefore, require consideration under sections 4.40 and 
4.45.

In this case, the objective medical evidence of record shows 
that the veteran's service-connected fracture residuals of 
the right 5th toe are healed, with no functional limitation 
on normal activity.  On VA examination in May 2006, the 
examination of the right 5th toe was within normal limits, 
there was no functional impairment of walking or gait, the 
veteran reported no problems with the right 5th toe which had 
essentially healed, and all the digits of the right foot had 
normal range of motion without any pain, and repetitive 
movements caused no pain or limitation of function.  On VA 
examination in April 2007, she reported pain in the right 5th 
toe, aggravated with standing or walking, and relieved with 
elevation.  She reported having pain at least three to four 
times a month, which was mild to moderate and no redness, 
swelling, locking, giving away, or dislocation.  She claimed 
that it mildly affected her usual daily activity.  
Examination showed no deformity, edema, pain on motion, or 
instability.  

In essence, the probative medical evidence reflects that the 
veteran's service-connected fracture residuals of the right 
5th toe are essentially asymptomatic and are, at most, mild.  
While she has complained of pain on the most recent VA 
examination, she has indicated it is relieved with elevation, 
and that there was a mild affect on her usual daily activity.  
Moreover, clinical findings are basically negative of any 
abnormality.  Under these circumstances, the Board finds that 
the veteran's service-connected fracture residuals of the 
right 5th toe is clearly not disabling to a degree to warrant 
a compensable evaluation under the Rating Schedule.  In 
reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 4.40 and § 4.45 and the role that 
pain may play in functional loss as to the affected body 
part.  However, pain attributable to the service-connected 
disability resulting in functional loss is not objectively 
demonstrated.  See DeLuca, supra.

The preponderance of the objective evidence of record is 
against the veteran's claim for a compensable rating for her 
service-connected fracture residuals of the right 5th toe, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating must be denied. 

E.  Right Ovarian Cyst, Squamous Dysplasia, and Amenorrhea

The veteran's service-connected right ovarian cyst, squamous 
dysplasia, and amenorrhea has been a noncompensable rating 
pursuant to Diagnostic Code 7612.  Where VA's Rating Schedule 
does not list a specific disability, the disability is rated 
under criteria where the functions affected, anatomical 
localization, and symptomatology are analogous.  38 C.F.R. § 
4.20.  

Pursuant to 38 C.F.R. § 4.116, DC 7612, used in rated disease 
or injury of the cervix, a noncompensable (0 percent) rating 
is warranted for symptoms that do no require continuous 
treatment.  A 10 percent rating is warranted for symptoms 
that require continuous treatment. 

On VA examination in May 2006, it was noted that the veteran 
had a ruptured ovarian cyst on the right in the past, but had 
no residual problems or recurrence.  On examination she had 
no symptoms or complaints from her ovaries.  She had been in 
menopause for ten years.  On VA examination in April 2007, it 
was noted that the veteran's recent pelvic sonogram in 
October 2006 and pap smear in November 2006 were normal.  It 
was noted that she had a left ovarian cyst, without symptoms.  
She 

did not complain of any pelvic pain on the right or left.  
Based on the medical evidence of record, the Board concludes 
that the veteran's service-connected right ovarian cyst, 
squamous dysplasia, and amenorrhea has been properly rated as 
noncompensable (0 percent).  The evidence does not show that 
the veteran has been receiving continuous treatment for this 
condition, nor is her service-connected disability manifested 
by any symptoms that require the continuous treatment 
contemplated in a compensable (10 percent) rating.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim for a compensable rating for 
the service-connected right ovarian cyst, squamous dysplasia, 
and amenorrhea cervical dysplasia.  Hart, supra.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 

F.  Extraschedular Consideration

With regard to all of the veteran's increased rating claims, 
the Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However the 
evidence of record and the veteran's contentions do not show 
either frequent hospitalization or marked interference with 
employment due to her various service-connected disabilities.  
With regard to employment, the record reflects that the 
veteran has retired and neither she nor the VA examiner in 
April 2007 found that her service-connected disabilities 
affected her ability to function in her "normal occupational 
environment".  Moreover, the veteran claimed that she was 
granted Social Security disability benefits due to arthritis 
of the hands (for which service connection has not been 
granted).  Likewise, there is no other evidence of record to 
show that her various service-connected disabilities involve 
such disability that an extra-schedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
Thus, the Board finds that further consideration or referral 
of this matter under the provisions of 38 C.F.R. § 3.321 is 
not necessary or appropriate.



ORDER

Service connection for sleep apnea is denied.

Service connection for arthritis of the hips is denied.

Service connection for arthritis of the feet is denied.

Service connection for soreness in the thigh muscles is 
denied.

Service connection for bilateral shoulder pain, claimed as 
secondary to service-connected osteoarthritis of the cervical 
spine, is denied.

Service connection for bilateral leg pain (also described as 
pain in the hips), claimed as secondary to service-connected 
osteoarthritis of the lumbar spine, is denied.

Service connection for back pain, claimed as secondary to 
service-connected osteoarthritis of the cervical spine, is 
denied

A rating in excess of 20 percent for osteoarthritis of the 
cervical spine is denied.

A rating in excess of 20 percent for osteoarthritis of the 
lumbar spine is denied.

A rating in excess of 10 percent for varicose veins of the 
left leg is denied.

A rating in excess of 10 percent for varicose veins of the 
right leg is denied.

A compensable rating for bunion deformity of the left foot is 
denied.

A compensable rating for bunion deformity of the right foot 
is denied. 


[Continued on Next Page]


A compensable rating for residuals of a fracture of the right 
5th toe is denied.

A compensable rating for right ovarian cyst, squamous 
dysplasia, and amenorrhea is denied.


REMAND

The veteran contends that she has arthritis of the hands that 
is related to service.  In her substantive appeal (VA Form 9) 
received in September 2007, she reported that with regard to 
arthritis of the hands, she had been recently granted an 
award for this disabling condition by the Social Security 
Administration (SSA) in June 2007, with an effective date 
back to February 2005.  The record reflects that the RO made 
a request for records from SSA, and in October 2007 the RO 
received several documents in response.  These documents 
include four online SSA applications submitted by the 
veteran; there is no copy of any determination by SSA 
(favorable or unfavorable) or of any records that may have 
been used in rendering a determination.  Moreover, there is 
no indication that these are the only documents available 
from SSA pertaining to the veteran's application.  On remand, 
the administrative decision by SSA, along with any medical 
evidence relied upon, must be requested, and if available, 
obtained and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request a copy of any 
decision regarding disability benefits for 
the veteran, as well as all supporting 
medical documentation that was utilized in 
rendering the SSA decision.

2.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
and his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


